NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERIN LOFTUS, individually and as                No. 16-15275
Successor-in-Interest to the Estate of David
Loftus,                                         D.C. No. 3:15-cv-01354-JSC

                Plaintiff-Appellee,
                                                MEMORANDUM*
 v.

DANIEL LOFTUS, Interested Party,

                Movant-Appellant.

                  Appeal from the United States District Court
                      for the Northern District of California
              Jacqueline Scott Corley, Magistrate Judge, Presiding**

                          Submitted February 15, 2019***

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Daniel Loftus appeals pro se from the district court’s order clarifying the

terms of a settlement agreement. We have jurisdiction under 28 U.S.C. § 1291.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The parties and Daniel Loftus consented to proceed before a
magistrate judge. See 28 U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo the district court’s interpretation of a settlement agreement.

City of Emeryville v. Robinson, 621 F.3d 1251, 1261 (9th Cir. 2010). We affirm.

      Daniel Loftus has standing to bring this appeal despite his nonparty status

because he participated in the district court proceedings, entered into a settlement

agreement resolving the litigation, and the district court entertained his motion for

clarification and entered an order adverse to his interests. See S. Cal. Edison Co. v.

Lynch, 307 F.3d 794, 804 (9th Cir. 2002) (a nonparty may appeal when “(1) the

appellant, though not a party, participated in the district court proceedings, and (2)

the equities of the case weigh in favor of hearing the appeal” (citation and internal

quotation marks omitted)).

      The district court correctly concluded that the terms of the settlement

agreement resolve the disputed issue of Daniel Loftus’s entitlement to any

settlement proceeds as a beneficiary of the estate of David Loftus, and that, the

parties intended that all settlement proceeds awarded to Erin Loftus be paid to her

in her individual capacity. See Cal. Civ. Code § 1639 (“When a contract is

reduced to writing, the intention of the parties is to be ascertained from the writing

alone, if possible[.]”); Botefur v. City of Eagle Point, 7 F.3d 152, 156 (9th

Cir. 1993) (interpretation of a settlement agreement is governed by principles of

                                          2                                     16-15275
state contract law).

      We reject as without merit Daniel Loftus’s contention that the district court

should have held a hearing or oral argument before ruling on his motion for

clarification. See Fed. R. Civ. P. 78(b); N.D. Cal. Civ. L.R. 7-1(b) (“In the Judge’s

discretion . . . a motion may be determined without oral argument or by telephone

conference call.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Erin Loftus’ motion to supplement the record on appeal (Docket Entry

No. 27) is denied.

      AFFIRMED.




                                          3                                   16-15275